EXHIBIT 10.8

AMERICAN EXPRESS COMPANY

AMERICAN EXPRESS CENTURION BANK

AMERICAN EXPRESS BANK, FSB

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND ADVISORS

(As amended and restated effective January 1, 2015)

Section 1. Effective Date

The original effective date of this Plan was October 1, 1973. This Plan is
amended and restated as provided herein effective January 1, 2015.

Section 2. Eligibility

Any Director of or Advisor to the Board of Directors of American Express Company
(the “Company”), any Director of American Express Centurion Bank (“Centurion”)
and/or any Director of American Express Bank, FSB (“FSB”) (hereinafter
“Directors”) who is not an officer or employee of the Company, Centurion, FSB or
a subsidiary thereof is eligible to participate in this Deferred Compensation
Plan for Directors and Advisors (this “Plan”).

Section 3. Administration

The Nominating and Governance Committee (the “Committee”) of the Board of
Directors shall administer this Plan. The Committee shall have all the powers
necessary to administer this Plan, including the right to interpret the
provisions of this Plan and to establish rules and prescribe any forms for the
administration of this Plan.

Section 4. Amount of Deferral

A Director may elect to defer receipt of 50% or 100% for any calendar year of
the compensation payable to the Director for service as a Director or Advisor of
the Company, Centurion and FSB and including service on Committees of the Board
of Directors thereof.

A deferral election with respect to the compensation earned in a particular
calendar year shall be made no later than the end of the preceding calendar
year; provided, however, to the extent permissible under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the treasury
regulations and other official guidance issued thereunder (collectively,
“Section 409A”), a Director who is newly elected to the Board of Directors
during a calendar year may make an irrevocable election within thirty (30) days
after his or her election to the Board of Directors, which election shall only
apply to the Director’s compensation earned after the date such election became
irrevocable.

Section 5. Director Class Year Accounts

Compensation deferred by a Director will be credited to bookkeeping accounts
established under this Plan. The compensation deferred by a Director
attributable to calendar years prior to 2015 shall be credited to one account
and the compensation deferred by a Director for calendar year 2015 and each
calendar year thereafter shall be credited to separate accounts for each such
calendar year.

For purposes of this Plan, the account established for the compensation deferred
by a Director attributable to calendar years prior to 2015 shall be referred to
as the Director’s “Pre-2015 Class Year Account” and the account established for
the compensation deferred by a Director attributable to calendar year 2015 and
each calendar year



--------------------------------------------------------------------------------

thereafter shall be referred to as the Director’s “Class Year Account” for the
respective calendar year (e.g., the account established for the compensation
deferred by a Director attributable to calendar year 2015 shall be referred to
as the Director’s “2015 Class Year Account” and the account established for the
compensation deferred by a Director attributable to calendar year 2016 shall be
referred to as the Director’s “2016 Class Year Account”). And for purposes of
this Plan, the Pre-2015 Class Year Account and each Class Year Account of a
Director for a calendar year may be referred to individually as a “Class Year
Account,” and collectively as the “Class Year Accounts” of the Director.

Section 6. Investment Options

Amounts held in a Director’s Class Year Accounts will be credited and debited
with earnings and losses based on the hypothetical investment options made
available by the Company (the “Investment Options”). The available Investment
Options for a Director’s Class Year Accounts shall be an option with credits
based on a rate linked to 120% of the applicable federal rate (the “AFR-Based
Option”) and an option linked to the performance of the Company’s common stock,
par value $0.20 per share (the “Share Equivalent Option”), each as more
completely described below.

At the time that a Director makes an election to defer receipt of his or her
compensation for a calendar year pursuant to Section 4, the Director may choose
to have the amounts credited to the Class Year Account for that calendar year
allocated in one of the following ways: (i) 100% to the AFR-Based Option;
(ii) 100% to the Share Equivalent Option; or (iii) 50% to the AFR-Based Option
and 50% to the Share Equivalent Option, unless the Committee provides otherwise.

 

  (a) AFR-Based Option

Amounts for which a Director has chosen the AFR-Based Option shall be credited
for each calendar quarter with interest at a rate equal to 120% of the annual
applicable federal long-term rate for December of the preceding calendar year,
as prescribed under Section 1274(d) of the Code (the “AFR”) (e.g., amounts that
are credited during 2015 shall be credited at a rate equal to 120% of the annual
applicable federal long-term rate for December 2014). The amounts held in a
Director’s Class Year Account at the end of each calendar quarter within a
calendar year for which the Director has chosen the AFR-Based Option shall be
credited interest at the AFR as follows: (i) amounts that were held in a
Director’s Class Year Account for the entire calendar quarter will be credited
at a rate equal to the AFR; and (ii) amounts that were deferred and credited to
or held in a Director’s Class Year Account for less than the entire calendar
quarter will be credited at a proration of the AFR based on the number of days
during such calendar quarter they were held in the Director’s Class Year Account
(e.g., the number of days actually held divided by the number of days in the
quarter).

 

  (b) Share Equivalent Option

 

  (A) Amounts for which a Director has chosen the Share Equivalent Option will
be converted hypothetically into a number of units equivalent to a number of
shares of the Company’s common stock, par value $0.20 per share (“SEUs”),
determined by dividing the amount of deferred compensation in each calendar
quarter for which the Director has chosen the Share Equivalent Option, by the
average closing price of the common stock, par value $0.20 per share, for the
last ten (10) trading days of such calendar quarter.

 

  (B) On the date on which the Company pays a dividend on its common stock, par
value $0.20 per share, dividend equivalents in the form of additional SEUs will
be credited to the Director’s Class Year Accounts for the number of SEUs equal
to (i) the per-share cash dividend, divided by the closing price of the common
stock, par value $0.20 per share, on the dividend payment date, multiplied by
(ii) the number of SEUs credited to each such Class Year Account on the dividend
payment date.

 

  (C)

In the event of any change in the outstanding common stock, par value $0.20 per
share, by reasons of any stock split, stock dividend, split up, split-off,
spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination or exchange of shares, a sale by the

 

Page 2



--------------------------------------------------------------------------------

  Company of all or part of its assets, any distribution to the shareholders
other than a normal cash dividend, or other extraordinary or unusual event, the
number of SEUs credited to a Director’s Class Year Accounts shall be
automatically adjusted on the same basis so that the proportionate interest of
the Director shall be maintained as before the occurrence of such event.

 

  (D) On any date on which SEUs are payable to a Director, the SEUs will be
valued for payment by multiplying the applicable number of SEUs by the average
of the closing price of the common stock, par value $0.20 per share, as reported
on the New York Stock Exchange Composite Transactions Tape, for the fifteen
(15) trading days immediately preceding the date of payment.

The Committee may in its discretion allow Directors to change the Investment
Options previously chosen by the Director for an existing Class Year Account
pursuant to such rules and restrictions as the Committee may prescribe.

Section 7. Credits to Class Year SEU Award Accounts for SEU Plan Awards

A number of SEUs equal to the number of Share Equivalent Units, if any, awarded
to a Director during a calendar year under the American Express Company 2003
Share Equivalent Unit Plan for Directors, as amended and restated from time to
time (the “SEU Plan”) for calendar year 2015 and subsequent calendar years, will
be credited to a bookkeeping account established under this Plan for such
Director for that calendar year. A Director’s SEUs attributable to awards of
Share Equivalent Units for calendar year 2015 and each calendar year thereafter
shall be credited to separate accounts for each such calendar year, and such
separate account shall be referred to as the Director’s “Class Year SEU Award
Account” for the respective calendar year (e.g., the account established for the
Director’s SEUs attributable to awards of Share Equivalent Units for 2015 shall
be referred to as the Director’s “2015 Class Year SEU Award Account” and the
account established for the Director’s SEUs attributable to awards of Share
Equivalent Units for calendar year 2016 shall be referred to as the Director’s
“2016 Class Year SEU Award Account”). And for purposes of this Plan, each Class
Year SEU Award Account of a Director for a calendar year may be referred to
individually as a “Class Year SEU Award Account,” and collectively as the “Class
Year SEU Award Accounts” of the Director.

If a Director has a Pre-2015 Class Year Account for the compensation deferred by
the Director attributable to calendar years prior to 2015, then the Director’s
SEUs attributable to awards of Share Equivalent Units for calendar years prior
to 2015 shall be credited to such existing Pre-2015 Class Year Account and
treated as SEUs under the Share Equivalent Option, and adjusted and paid
accordingly. If a Director does not have a Pre-2015 Class Year Account for the
compensation deferred by the Director attributable to calendar years prior to
2015, then the Director’s SEUs attributable to awards of Share Equivalent Units
for calendar years prior to 2015 shall be credited to a new Pre-2015 Class Year
Account and treated as SEUs under the Share Equivalent Option.

The SEUs to be credited pursuant to this Section 7 for calendar year 2015 and
each calendar year thereafter shall be credited to a Class Year SEU Award
Account for such calendar year at the time specified by the SEU Plan, and
thereafter, shall be adjusted, valued and paid in the same manner as the SEUs
credited to a Class Year Account under the Share Equivalent Option under
Sections 6(b)(B), (C) and (D). For the avoidance of doubt, a Director cannot
choose or change the Investment Option for any Class Year SEU Award Account.

Section 8. Form of Distribution of Accounts

 

  (a) To the extent permissible under Section 409A, a Director who is newly
elected to the Board of Directors must make an irrevocable payment election
within thirty (30) days after his or her election to the Board of Directors,
which payment election will be applicable to the Director’s Class Year Account
and Class Year SEU Award Account for the calendar year in which elected, which
the Director may elect to receive as follows:

 

  (A) Time of Payment. Either:

 

  (i) upon the Director’s separation from service (or as soon as
administratively practicable thereafter, but in no event later than ninety
(90) days thereafter); or

 

Page 3



--------------------------------------------------------------------------------

  (ii) a specified anniversary following the Director’s separation from service,
but not later than the tenth (10th) anniversary thereafter (or as soon as
administratively practicable after such specified anniversary, but in no event
later than ninety (90) days thereafter).

 

  (B) Form of Payment. In cash, in either:

 

  (i) a lump sum; or

(ii) a specified number of annual installments (not to exceed ten (10)).

If a Director does not make an irrevocable payment election within such 30-day
period, then the Director will be deemed to have elected to receive his or her
Class Year Account and Class Year SEU Award Account for the calendar year in
which elected to the Board of Directors in a lump sum upon such Director’s
separation from service.

 

  (b) For each calendar year following the calendar year in which a Director is
elected to the Board of Directors, the Director may make an irrevocable payment
election no later than the end of the preceding calendar year, specifying the
time and form of payment (which time and form of payment shall be selected from
the options described in Sections 8(a)(A) and (B)) for the amounts credited to
the Director’s Class Year Account and Class Year SEU Award Account for such
calendar year. If a Director does not make a payment election under this
Section 8(b) for the Class Year Account and Class Year SEU Award Account of a
subsequent calendar year, then the Director’s actual (or default) payment
election applicable to the Class Year Account and Class Year SEU Award Account
for the preceding calendar year shall apply to the Class Year Account and Class
Year SEU Award Account for such subsequent calendar year.

 

  (c) A Director may change an existing (or default) payment election for a
Class Year Account and Class Year SEU Award Account, provided that such
subsequent payment election:

 

  (A) does not take effect for twelve (12) months following the date such
subsequent election becomes effective;

 

  (B) specifies a new payment date (or a new payment commencement date in the
case of annual installment payments) that is no sooner than five years after the
original payment date (or the original payment commencement date in the case of
installment payments); and

 

  (C) the new payment date (or a new payment commencement date in the case of
annual installment payments) is no later than the tenth (10th) anniversary of
the Director’s separation from service.

 

  (d) Upon a Director’s separation from service, the Director’s payment election
in effect on such date for each of the Director’s Class Year Accounts and Class
Year SEU Award Accounts shall govern the time and form of the distribution of
the respective Class Year Account and Class Year SEU Award Account.

If the Director elects to receive payment of a Class Year Account or a Class
Year SEU Award Account in a specified number of annual installments, then
subsequent annual installments will be distributed to the Director on the
anniversary date of the first distribution, or as soon as administratively
practicable thereafter, but in no event later than ninety (90) days after the
applicable anniversary of the Director’s separation from service. Each
installment will be paid proportionally, based on the number of remaining
installment payments and the balance of the Class Year Account or Class Year SEU
Award Account, as applicable, including the related earnings and losses credited
and debited to such Class Year Account or Class Year SEU Award Account pursuant
to Sections 6 and 7 (and in the case of a Class Year Account, the Investment
Options chosen by the Director for such Class Year Account). (As an example, if
a Director chooses to have an account paid in four annual installments, the
payment for the first year shall be 1/4 of the value of the account; the payment
for the second year shall be 1/3 of the value of the account; the payment for
the third year shall be 1/2 of the value of the account; and the payment for the
fourth year shall be 1/1 of the value of the account.)

If a Director has both a Class Year Account and a Class Year SEU Award Account
for a calendar year, then the payment election (or default payment election) for
the Director’s Class Year Account for such calendar year

 

Page 4



--------------------------------------------------------------------------------

and any change to such existing payment election (or default payment election)
relating to the Director’s Class Year Account for such calendar year shall apply
to the Director’s Class Year SEU Award Account for such calendar year.
Similarly, if a Director has both a Pre-2015 Class Year Account and a Pre-2015
Class Year SEU Award Account, then the payment election (or default payment
election) for the Director’s Pre-2015 Class Year Account and any change to such
existing payment election (or default payment election) relating to the
Director’s Pre-2015 Class Year Account shall apply to the Director’s Pre-2015
Class Year SEU Award Account.

Section 9. Death Prior to Receipt

In the event that a Director dies prior to receipt of any or all of the amounts
payable to him or her pursuant to this Plan, except as otherwise provided by
this Section 9, any amounts that are then credited to the Director’s Class Year
Accounts and Class Year SEU Award Accounts shall be paid to the legal
representative of the Director’s estate.

The Committee may allow Directors to designate a beneficiary or beneficiaries to
receive payment of their respective Class Year Accounts and Class Year SEU Award
Accounts in the event of the Director’s death, and to prescribe the terms of and
procedures for any such beneficiary designations. In the event that the
Committee allows Directors to make such beneficiary designations, then in the
event of the death of a Director with a valid beneficiary election in place at
that time, amounts that are then credited to such deceased Director’s Class Year
Accounts and Class Year SEU Award Accounts shall be paid to the designated
beneficiary or beneficiaries of the deceased Director pursuant to and in
accordance with the terms of such valid beneficiary designation (instead of to
the legal representative of the Director’s estate). Any payments under this
Section 9 shall be paid in a lump sum within ninety (90) days following the date
of the Director’s death (or such later date, if any, permitted by Section 409A).

Section 10. Director’s Rights Unsecured

The right of any Director to receive future payments under the provisions of
this Plan shall be an unsecured, contractual claim against the general assets of
the Company. This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any segregation of assets for
the payment of any amounts under this Plan.

Participants may not sell, transfer, assign, pledge, levy, attach, encumber or
alienate any amounts payable under this Plan.

Section 11. Statement of Account

The Committee will provide or make available to each Director a statement of
account that will confirm the Director’s Class Year Account and Class Year SEU
Award Account balance(s) as of the end of the preceding quarter, or on such more
frequent basis as determined by the Committee. The Committee may provide for
such statement of accounts to be in writing (including electronic format) or by
means of access to such statement in electronic format.

Section 12. Amendment

This Plan may be amended at any time and from time to time by the Board of
Directors of the Company; provided, however, that the Board of Directors may not
adopt any amendment that would (a) materially and adversely affect any right of
or benefit to any Director with respect to any of the benefits theretofore
credited without such Director’s written consent, or (b) result in a violation
of Section 409A. Any amendment to this Plan that would cause a violation of
Section 409A shall be null and void and of no effect.

 

Page 5



--------------------------------------------------------------------------------

Section 13. Termination

This Plan shall terminate upon the adoption of a resolution of the Board of
Directors terminating this Plan. The termination of this Plan shall not affect
the distribution of the Class Year Accounts and Class Year SEU Award Accounts
maintained under this Plan, and the balances of each Class Year Account and
Class Year SEU Award Account shall continue to become due and payable in
accordance with the provisions of this Plan in effect immediately prior to the
termination of this Plan and each Director’s payment election (or default
payment election) applicable to such Class Year Account and Class Year SEU Award
Account; provided, however, if the Board of Directors so chooses, the payment of
all Class Year Accounts and Class Year SEU Award Accounts may be accelerated
upon the termination of this Plan to the extent permissible under and in
accordance with Section 1.409A-3(j)(4)(xi) of the treasury regulations.

Section 14. Section 409A

This Plan and the benefits provided thereunder, including SEUs credited pursuant
to Section 7, are intended to comply with the requirements of Section 409A, and
this Plan, and with respect to SEUs credited pursuant to Section 7, together
with the SEU Plan, shall be administered and interpreted consistent with such
intention and the American Express Section 409A Compliance Policy.

*        *        *         *        *

 

Page 6